DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/27/2022 has been entered.




Response to Amendments
This communication is in response to the amendments filed on 27 June 2022:
	Claims 7, 23 and 26 are amended.
	Claims 1-6, 8-11, 13-15, 18 and 20 are canceled.
	Claims 30-35 are added.
	Claims 7, 12, 16-17, 19 and 21-35 are pending.




Allowable Subject Matter
Claims 7, 12, 16-17, 19 and 21-35 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for a system including a credential service operable to store a URL for reaching the credential service and a mobile library on a mobile device operable to communicate with the credential service, the mobile library operable to receive the URL for subsequent transactions with the credential service. 

The closest prior art are as follows:

BANG et al. (U.S. PGPub. 2010/0198687) discloses techniques for a digital content distribution method for delivering a content package including a Digital Rights Management (DRM) content and an advertisement content which is played to generate a license for playing the DRM content. However, unlike the instant invention, Bang does not disclose “sending the licensed URL to a mobile device from the service such that if the licensed URL is equivalent to the URL encoded in the license, the server provides credentials to the mobile device such that the mobile device can reach the service and the software will be licensed to run.”

Takahashi (U.S. PGPub. 2007/0150967) discloses techniques for a license acquisition system wherein a user can easily obtain a desired license. However, unlike the instant invention, Takahashi does not disclose “sending the licensed URL to a mobile device from the service such that if the licensed URL is equivalent to the URL encoded in the license, the server provides credentials to the mobile device such that the mobile device can reach the service and the software will be licensed to run.”

WANG et al. (U.S. PGPub. 2015/0271179) discloses techniques for partial URL signing with applications to dynamic adaptive streaming, comprising a partial URL signing scheme for controlling access to content provided in adaptive streaming such as DASH. However, unlike the instant invention, Wang does not disclose “sending the licensed URL to a mobile device from the service such that if the licensed URL is equivalent to the URL encoded in the license, the server provides credentials to the mobile device such that the mobile device can reach the service and the software will be licensed to run.”

Roth et al. (U.S. PGPub. 2016/0127330) discloses techniques for resource locators with keys, comprising requests that are pre-generated to include a cryptographic key to be used in fulfilling the requests. The requests may be encoded in uniform resource locators and may include authentication information to enable a service provider to whom the requests are submitted to determine whether the requests are authorized. However, unlike the instant invention, Roth does not disclose “sending the licensed URL to a mobile device from the service such that if the licensed URL is equivalent to the URL encoded in the license, the server provides credentials to the mobile device such that the mobile device can reach the service and the software will be licensed to run.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 7, 12, 16-17, 19 and 21-35 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499